Citation Nr: 1342407	
Decision Date: 12/23/13    Archive Date: 12/31/13

DOCKET NO.  10-27 595A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1. Entitlement to service connection for diabetes mellitus, type 2, to include as due to herbicide exposure.

2. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1970 to September 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, in March 2005, and a December 2009 rating decision by the VA RO in Augusta, Maine, which denied service connection for diabetes mellitus, type 2, to include as due to herbicide exposure.

The Board is aware that the New York, New York RO has characterized the Veteran's PTSD claim as being on appeal from a 2008 rating decision and as being whether new and material evidence had been received to reopen a previously denied claim of entitlement to service connection for PTSD.  However, the Board finds a December 2005 statement submitted following the March 2005 rating decision denying the original claim of entitlement to service connection for PTSD constitutes a timely substantive appeal.  Accordingly, the March 2005 rating decision did not become final, and the PTSD claim is on appeal from that rating decision.  

The Veteran's treatment records include a diagnosis of depression.  The U.S. Court of Appeals for Veterans Claims has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As such, the Board has recharacterized the PTSD claim on appeal to entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression.

The Virtual VA paperless claims processing system includes VA treatment records from the Hudson Valley VA Health Care System (HCS) dated April 2001 through September 2012, and a November 2013 appellate brief.  Other documents in Virtual VA are duplicative of the evidence of record.  The Veterans Benefits Management System (VBMS) does not include any relevant documents.

The issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The preponderance of competent and credible evidence weighs against finding that the Veteran served in the inland waterways of Vietnam, or that he otherwise served in or visited the Republic of Vietnam during the Vietnam Era, or that he was otherwise exposed to herbicides in service.

2.  The preponderance of competent and credible evidence weighs against finding that diabetes mellitus was demonstrated in-service, that diabetes mellitus was disabling to a compensable degree within a year of separation from active duty, or that there is a nexus between the current diagnosis of diabetes mellitus and service.


CONCLUSION OF LAW

Diabetes mellitus, type 2, was not incurred in or aggravated by active duty service, and it may not be presumed to have been so incurred, to include as due to herbicide exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).








	(CONTINUED ON NEXT PAGE)

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim. 

      Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of: (1) any information and medical or lay evidence that is necessary to substantiate the claim; (2) what portion of the information and evidence VA will obtain; and (3) what portion of the information and evidence the claimant is to provide.  

The VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided a pre-adjudication VCAA notice by letters dated in November 2007 and April 2009.  The Veteran was notified of the evidence needed to substantiate the claim for service connection, as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for disability ratings and for the effective date of the claim.  



      Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service treatment records, Social Security Administration (SSA) disability records, and lay statements have been associated with the record.  Although the Veteran submitted letters from two private physicians, dated in September 1997 and March 2003, indicating he was under their care for diabetes mellitus, the Veteran has not provided VA with copies of those treatment records, or with a signed authorization form for VA to obtain them despite being advised to submit all relevant treatment records.  Thus, the Board finds that VA has fulfilled its duty to assist to the extent possible under the circumstances.

Under the VCAA, VA is obliged to provide an examination when the record contains (1) competent evidence of a current disability (or persistent or recurrent symptoms of a disability), (2) evidence establishing that an event, injury, or disease occurred in service, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service, but (4) there is insufficient competent medical evidence on file to decide the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  For the reasons discussed below, the Board finds that in the instant matter, there is no competent evidence that the Veteran's diabetes mellitus, type 2, may be associated with service, and no lay or medical evidence of recurrent symptoms or continuity of symptomatology during or since service.  In this regard, as will be discussed below, the Board finds that there is no credible evidence of record showing that the Veteran was exposed to herbicides in service.  The Board recognizes that the Veteran has also alleged that exposure to jet fuel may have played a role in his development of diabetes.  However, the question of whether a relationship exists between such exposure and his current diabetes is a complex medical question, and there is no competent evidence of record to support such a relationship.  For these reasons, the criteria for obtaining a VA examination or opinion are not met.  McLendon, 20 Vet. App. at 81; 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i)(C).  

Thus, with respect to the Veteran's claim, there is no additional development that needs to be undertaken or evidence that needs to be obtained.

Legal Criteria

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in the line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. § 1110.  

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection means the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. 
§ 3.303(a). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  Id.

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).  

The laws and regulations pertaining to Agent Orange exposure provide for a presumption of service connection due to exposure to herbicide agents for veterans who have a disease listed in 38 C.F.R. § 3.309(e), and who served on active duty in the Republic of Vietnam during the Vietnam Era.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a).  A disease associated with exposure to certain herbicide agents listed in 38 C.F.R. § 3.309(e) will be considered to have been incurred in service under the circumstances outlined in that section, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a)(6)(iii).  Diabetes mellitus, type 2, is one such disease.

VA has validly interpreted the "service in the Republic of Vietnam" language of the statute and regulation as requiring that a veteran must have actually been present at some point on the landmass or the inland waters of Vietnam during the Vietnam Era.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  

Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).

Analysis

The Veteran contends that due to his service onboard the U.S.S. Enterprise off the shore of the Republic of Vietnam he was exposed to dioxins in Agent Orange and/or jet fuel, thereby causing his type 2 diabetes mellitus.  See November 2013 appellate brief.  

It is undisputed that the Veteran has a current diagnosis of diabetes mellitus, type 2, as evidenced by VA treatment records.

A review of the Veteran's service personnel records and copies of award certificates submitted by the Veteran show the Veteran served with the Carrier Airborne Early Warning Squadron 113 aboard the U.S.S. Enterprise.  There is no evidence contained therein that shows that the Veteran ever disembarked and set foot on land in Vietnam.  

The Joint Services Record Research Center (JSRRC) performed records searches for the Veteran, and confirmed that he served aboard the U.S.S. Enterprise.  The command history for the U.S.S. Enterprise revealed it was in the official waters of the Republic of Vietnam, at Yankee Station in the northern Gulf of Tonkin (blue water), multiple times during the Veteran's service.  The JSRRC command history response noted that those records permanently retained from U.S. Navy shirts during the Vietnam War do not normally annotate individuals arriving or going ashore on a routine basis, and the only passengers normally listed by name on deck logs as arriving or departing were individuals who were very important persons, or high-ranking officers.  The JSRRC was unable to find conclusive proof that the Veteran served in Vietnam, or that he was exposed to herbicides.  See JSRRC review of the command history for the U.S.S. Enterprise (CVAN-65); November 2007 JSRRC records search responses.  In this regard, the Board notes that the Veteran has not contended that he went ashore in Vietnam, or that he served in the inner waterways (brown waters) at any time.

The Veteran contends he was exposed to Agent Orange while washing planes on the flight deck as part of his duties as a Plane Captain, and by drinking, cooking, and showering with distilled Agent Orange-tainted water onboard the aircraft carrier.  See June 2010 VA Form 9.  The Veteran's service personnel records confirm the Veteran's Military Occupational Specialty was Airman, and then Aviation Machinist's Mate.  A May 2009 memorandum from the director of the JSRRC states that the "JSRRC cannot document or verify that a shipboard veteran was exposed to tactical herbicides based on contact with aircraft that flew over Vietnam...."  Further, although the Board has considered the Veteran's statement that he was exposed to herbicide that was present in the water around Vietnam, the Board finds that such an assertion is so speculative in nature as to not constitute credible evidence of herbicide exposure in service.

The preponderance of competent and credible evidence weighs against finding that the U.S.S. Enterprise operated on the inland waterways of Vietnam at any time during the Veteran's service on that ship, that the Veteran otherwise served in or visited the Republic of Vietnam, or that he was otherwise exposed to herbicides in service.  Therefore, as actual exposure has not been shown by service department records, and there is no credible evidence otherwise establishing exposure to herbicides, the Board finds that exposure to herbicides is not conceded, and service connection cannot be granted on a presumptive basis for disability as a result of herbicide exposure.

Although the Veteran has not been shown to warrant a regulatory presumption of service connection of his diabetes mellitus as a result of in-service herbicide exposure, it must still be determined whether service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (holding that the Veterans' Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727-29 (1984), does not preclude a Veteran from establishing service connection with proof of actual direct causation).

Although it is undisputed that the Veteran has a current diagnosis of diabetes mellitus, type 2, an in-service incurrence of a disease is not established by the evidence of record.  The Veteran's service treatment records are silent for any complaints, findings, treatment, or diagnosis of diabetes mellitus, type 2.  Following service, the first diagnosis of record was in September 1997.  See September 1997 letter from Dr. H.L.H.  

As to the occurrence of an in-service injury, the Board has found there is no credible evidence of record that the Veteran was exposed to herbicides during service.  The Veteran also contends that he was exposed to dioxins in jet fuel during service, and those dioxin caused his diabetes mellitus, type 2.  See November 2013 appellate brief.  

The Board concludes that the Veteran's lay testimony of his exposure to jet fuel is credible, as it is consistent with the service records and the nature and circumstances of his military occupations.  However, there is no competent evidence of record as to a relationship between the Veteran's jet fuel exposure and his diabetes mellitus, as the Veteran has not submitted any supportive medical opinion from a medical professional.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case, the relationship between his type 2 diabetes mellitus and his military service, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1733 n.4 (Fed. Cir. 2007).

As no in-service incurrence or aggravation of a disease or injury has been shown, service connection cannot be established on a direct basis.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Finally, although diabetes mellitus is a chronic disease listed under 38 C.F.R. § 3.309(a), service connection cannot be established based on chronicity under 38 C.F.R. § 3.303(b).  The Veteran's service treatment records are silent for any complaints, findings, treatment, or diagnosis of diabetes mellitus during service.  The record does not reflect, and the Veteran does not argue, that diabetes mellitus manifested within one year after his discharge from service.  Following service, the first diagnosis of record was in September 1997.  Accordingly, service connection cannot be found based on the chronicity of diabetes mellitus.  38 C.F.R. § 3.303(b).

For the foregoing reasons, the Board must conclude that the preponderance of the evidence is against the claim of entitlement to service connection for diabetes mellitus, type 2.  The benefit-of-the-doubt doctrine is therefore not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


ORDER

Service connection for diabetes mellitus, type 2, is denied.



REMAND

The Veteran contends that he has PTSD, and that he has nightmares related to his in-service experiences.  Evidence of record shows current VA psychological treatment for PTSD, as well as a diagnosis of depression.  The Board finds that additional development is warranted.  Although there is evidence of a current disability, an in-service noncombat stressor could not be verified.  However, it is unclear whether the Veteran may PTSD due to fear of hostile military or terrorist activity, as suggested by the Veteran's representative-a stressor that does not require independent verification.  See 38 C.F.R. § 3.304(f)(3).  The Veteran's claimed in-service stressors include witnessing a fire onboard his aircraft carrier, witnessing pilots ditch burning aircraft, and witnessing an unsuccessful search and rescue mission.  On remand, the RO or AMC should provide the Veteran with a VA examination, and obtain a medical opinion addressing any diagnosis of a current acquired psychiatric disorder(s), and whether there is a link between any current diagnosis and the Veteran's in-service stressor(s).

Accordingly, the case is REMANDED for the following action:

1. The RO or AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, to include recent VA treatment records.

2. After the above development has been completed, and after any records obtained have been associated with the claims file, the Veteran should be afforded a VA examination with an appropriate examiner to determine the nature and etiology of his claimed acquired psychiatric disorders, to include PTSD and depression.  The claims file must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.  All necessary tests and studies, to include psychological testing, should be accomplished, and all clinical findings should be reported in detail, to include an assessment of the impact the Veteran's diagnosed mental disorder or disorders have on his occupational functioning, if any.

After the record review and a thorough examination and interview of the Veteran, the VA examiner should offer his/her opinion with supporting rationale as to the following inquiries:

a)  Please identify with specificity any acquired psychiatric disorder that is currently manifested, or that has been manifested at any time since November 2004.

b)  If a diagnosis of PTSD is warranted, please identify the particular stressor(s) upon which the diagnosis is predicated.  

c)  If a diagnosis of PTSD is warranted, is it at least as likely as not (i.e. probability of 50 percent or greater) that such diagnosis is related to a fear of hostile military or terrorist activity?  The examiner is to note the Veteran's reported stressors: stopping a crewman from running into the propeller of an aircraft; witnessing pilots' bailing out of aircraft which were on fire as they were coming around for a landing; witnessing a search and rescue mission for pilots who had crashed, and only a helmet with hair on it was recovered; witnessing from a distance bombs exploding at night; two deaths of sailors on the Veteran's aircraft carrier from drug overdoses; a fire onboard the aircraft carrier; and the criminal investigation into cut parachutes in which the Veteran was a suspect.  See the Veteran's May 2008 statements.   

The Board notes that "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

d)  For each acquired psychiatric disorder other than PTSD that is currently shown or that has been manifested at any time since November 2004, is it at least as likely as not (i.e. probability of 50 percent or greater) that such disability was either incurred in, or is otherwise related to, the Veteran's active military service?

The complete rationale for all opinions should be set forth, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

If the examiner cannot provide an opinion, the examiner must confirm that all procurable and assembled data and information was fully considered, and provide a detailed explanation for why an opinion cannot be rendered.

3. After the above development has been completed, adjudicate the claim.  If the benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


